DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2021 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 01/12/2021, in which, claim 1 has been amended. Claims 1-15 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the Applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 01/12/2021 with respect to amended claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer et al. (US 20090142035 A1, hereinafter referred to as “Kummer”) in view of Cox et al. (US 20140157307 A1, hereinafter referred to as “Cox”).
Regarding claim 1, Kummer discloses a method for the automatic triggering of a direct delayed mode by a decoder unit, comprising:
- reading, by a reading system of the decoder unit, in a favourites memory of the decoder unit, a favourite programme recordings list, a favourite programme recording 
- filtering the favourite programme recordings list according to a temporal criterion to select recordings that correspond to favourite programmes which commence less than a predetermined first period after a current date (see Kummer, paragraph [0026]: “the DVR 200 is configured to automatically record one or more programs influenced by the list of programs that the user has previously recorded. In other embodiments of the present invention, the display order of these automatically recorded programs may be controlled by the command data, and the display order may also be influenced by the preferences of the user. Those of skill in the art will recognize that there are a wide variety of methods for allowing the selection of programs to record to be influenced by a user's previous recordings, all within the scope of the present invention”, wherein “less than a predetermined first period after a current date” could be considered as one of the methods for allowing the selection of programs to record).
Regarding claim 1, Kummer discloses all the claimed limitations with the exception of said reading being triggered automatically by the decoder unit and without receiving an external command by the decoder unit, the favourite programme recording lists stored in the favourites memory including most watched programmes by a user of 
Cox from the same or similar fields of endeavor discloses said reading being triggered automatically by the decoder unit and without receiving an external command by the decoder unit (see Cox, paragraph [0075]: “In an automatic implementation in accordance with an illustrative embodiment of the present invention, the receiver/playback device tunes to a corresponding Game Channel or other Alert Supported Channel based on receipt of the Event Metadata in time for the user to hear the Key Event, without requiring user intervention”), the favourite programme recording lists stored in the favourites memory including most watched programmes by a user of the decoder unit and being generated by the decoder unit as a function of the use made of the decoder unit (see Cox, paragraph [0060]: “the channels for which alerts… can be automatically determined for the user based on default settings of the content provider (e.g., a designated group of channels such as a group of sports channels), or by historical channel selection of the user” and paragraph [0099]: “the playback device 14 can be provided with a memory or a part of a memory that is managed by firmware to support storing content from multiple channels that have been broadcast, streamed or otherwise transmitted for buffering at least the selected received (and, as needed, demultiplexed) Alert Supported Channels, and optionally other channels such as the 
said filtering being triggered automatically by the decoder unit and without receiving an external command by the decoder unit (see Cox, paragraph [0045]: “a content provider 20 can implement software code at the uplink or elsewhere in the content delivery system 10 to filter such third party data to select designated types of the data (e.g., a score change in a baseball game, but not a strikeout or fly ball out) to generate an Event Metadata 116 message. Thus, the content provider 20 need not employ any human operator 104, but rather the trigger data can be obtained solely from third party data that is automatically filtered by software to generate Event Metadata 116”), and
- for each selected recording, allocating direct delayed mode resources, the resources comprising at least a receiver and a delayed mode memory for triggering a direct delayed mode to said selected recording (see Cox, paragraph [0096]: “A playback device 14, for example, can temporarily store buffered received channels for various receiver operations such as, but not limited to, instant replay operations (e.g., rewind, fast forward, skip and pause/resume operations during real-time or near real-time playback), content preview operations (e.g., buffering channels for scanning), channel surfing operations (e.g., Tune Start™ to ensure certain types of content tracks are played from their starting points following channel changes), personalized channel operations (e.g., buffering selected channels to automatically create personalized playlists), among other receiver operations. The received channel(s) can also be stored 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cox with the teachings as in Kummer. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Cox to trigger the playback based on the received event metadata without user intervention; to automatically determine favorite program based on historical channel selection of the user; to store selected contents in a memory coupled with playback device; to filter third party data to select designated types of the data without any human operator and to temporarily store buffered received channels for various receiver operations such as instant trick play operations or to store for longer periods of time such as for deferred playback thus automatically triggering the decoder unit without receiving an external command by the decoder unit; storing the favourite programme recording lists in the favourites memory including most watched programmes by a user of the decoder unit and being generated by the decoder unit as a function of the use made of the decoder unit; automatically filtering the favourite programme recording lists without receiving an external command and triggering a direct delayed mode to each selected recording in order to automatic triggering of a direct delayed mode on the user favorite channels and to produce temporary recordings without any direct action by the user.
Regarding claim 2, the combination teachings of Kummer and Cox as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 1, wherein the favourite programme recordings list is 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Kummer and Cox as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 2, wherein the at least one action of the user is a change of channel, such a change of channel causing the initialisation of a temporal zero, the updating condition being the overrun of a second predetermined period compared to the temporal zero (see Kummer, paragraph [0024]: “the command data may interact with user data stored in the processor memory 204 to modify which programs are selected for automatic recording. For example, the system may select one or more programs from a plurality of programs for recording based on a user's past recording habits, thus indicating a user's preference for various programs”, wherein user’s past recording habits cause the programs selected for automatic recording to be modified. Change of channel action is one of the user behavior which determines user’s past recording habits).

Regarding claim 11, the combination teachings of Kummer and Cox as discussed above also disclose a non-transitory memory device comprising instruction codes for the implementation of the method according to claim 1 (see Kummer, FIG. 2 and paragraph [0022]: “processor memory 204”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Kummer and Cox as discussed above also disclose a decoder device implementing a method of automatic triggering of a direct delayed mode according to claim 1 (see Kummer, FIG. 1 and paragraph [0017]: “program recording device 121”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Kummer and Cox as discussed above also disclose a non-transitory memory device comprising a programme product including instructions which, when the programme is run by a device, lead said device to implement the steps of the method according to claim 1 (see Kummer, FIG. 1 and paragraph [0017]: “The program recording device 121 may be a video cassette recorder (VCR), a digital video recorder (DVR), or any other device capable of recording programs under control from command data” and paragraph [0022]: “processor memory 204”).
.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer and Cox as applied to claim 1, and in view of Thompson et al. (US 20110206342 A1, hereinafter referred to as “Thompson”).
Regarding claim 4, the combination teachings of Kummer and Cox as discussed above disclose the all the claimed limitations with the exception of a method for the automatic triggering of a direct delayed4839-6924-9416.v1SEBIRE et al. - New Appln. Attorney Docket: 022044-0503356mode according to claim 1, wherein a favourite programme recording comprises a grading for classifying favourite programme recordings in the event of competition between them, a recording being added to the list with a predetermined initial grading.
Thompson from the same or similar fields of endeavor discloses the method for the automatic triggering of a direct delayed4839-6924-9416.v1SEBIRE et al. - New Appln. Attorney Docket: 022044-0503356mode according to claim 1, wherein a favourite programme recording comprises a grading for classifying favourite programme recordings in the event of competition between them, a recording being added to the list with a predetermined initial grading (see Thompson, paragraph [0017]: “The processor can modify the confidence values by increasing or decreasing an initial value by a predetermined amount in response to further input received at the input interfaces. In particular, this may include calculating the elapsed time between two events using a clock signal, one of the events being the receiving of input at an input interface or being triggered thereby, the generated values also depending upon the elapsed time”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Thompson Kummer and Cox. The motivation for doing so would ensure the system to have the ability to use the ranking method disclosed in Thompson to modify the confidence values by increasing or decreasing an initial value by a predetermined amount; to compare the time at which a channel change occurs and the time at which the first programme starts on the new channel, and to increase the confidence value if the difference is within a predetermined range; to delete a recording in this case if the user was relying on the automatic mechanisms to schedule their recording and there is insufficient hard drive space; to decrease the confidence value of a transmitted data item in response to receiving an access to an information menu for longer than a predetermined period of time and to use a threshold value to record programmes of a series above a predetermined level and to ignore programmes below the threshold dependent upon the amount of recording space available thus comprising a grading for classifying favorite programme recordings in the event of competition; increasing the grading each time that an evaluation of a condition of updating the favourite programme recordings list linked to the recording by the time and the channel identifier; removing a recording from the list when its grading reaches a predetermined minimum grading and the recordings list has a limited capacity and decreasing grading when the maximum capacity of the list is reached so that it is possible to produce recordings list and automatically record user’s favorite programme without any direct action by the user.
Regarding claim 5, the combination teachings of Kummer, Cox, and Thompson as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 4, wherein the grading increases each time that an 
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 6, the combination teachings of Kummer, Cox, and Thompson as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 4, wherein the favourite programme recordings list has a limited capacity, a recording being removed from the list when its grading reaches a predetermined minimum grading (see Thompson, paragraph [0055]: “In this case if the user was relying on the automatic mechanisms to schedule their recording and there is insufficient hard drive space, then based on the fact that the user has watched the content remotely, the processor can delete the recording”).
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 7, the combination teachings of Kummer, Cox, and Thompson as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 4, wherein the gradings decrease each time that an 
The motivation for combining the references has been discussed in claim 4 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kummer, Cox, and Thompson as applied to claim 6, and further in view of Mountain (US 20160029085 A1, hereinafter referred to as “Mountain”).
Regarding claim 8, the combination teachings of Kummer, Cox, and Thompson as discussed above disclose all the claimed limitations with the exceptions of the method for the automatic triggering of a direct delayed mode according to claim 6, wherein the maximum capacity of the list is equal to the number of broadcast channels that the decoder unit has the capacity of processing simultaneously.
Mountain from the same or similar fields of endeavor discloses the method for the automatic triggering of a direct delayed mode according to claim 6, wherein the maximum capacity of the list is equal to the number of broadcast channels that the decoder unit has the capacity of processing simultaneously (see Mountain, paragraph [0117]: “if the DVR has ten (10) hours of recording capacity available, then the durations of the highest priority conflicting media content events are used to identify and then automatically record those highest priority conflicting media content events that can be stored without exceeding the recording capacity, or a predefined threshold capacity amount therein, of the DVR”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mountain with the teachings as in Kummer, Cox, and Thompson. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Mountain to use highest priority conflicting media content events to identify capacity limit thus determining number of broadcast channels that the decoder unit can process simultaneously within the maximum capacity so that several delayed directs may be launched simultaneously on different favourite programmes if storage capacity allows it.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kummer and Cox as applied to claim 1, and in view of Modi et al. (US 20110047577 A1, hereinafter referred to as “Modi”).
Regarding claim 9, the combination teachings of Kummer and Cox as discussed above disclose all the claimed limitations with the exception of the method for the automatic triggering of a direct delayed mode according to claim 1, wherein, during 
Modi from the same or similar fields of endeavor discloses the method for the automatic triggering of a direct delayed mode according to claim 1, wherein, during a placing in standby mode, the decoder unit plans a wakening on a date substantially equal to the start time of the next preferred programme recording, the notion of next being evaluated relative to the date of placing in standby mode (see Modi, paragraph [0016]: “If the electronic device 100 is in standby mode, when the recording is about to start, the electronic device 100 will be turned on and the selected television program will be recorded”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Modi with the teachings as in Kummer and Cox. The motivation for doing so would ensure the system to have the ability to use the standby mode disclosed in Modi to turn on the selected TV program to record when the device is in standby mode thus planning a wakening on a date substantially equal to the start time of the next preferred programme recording during a placing in standby mode so that if the recording list is empty, the decoder unit can place the process of taking in charge favourite programmes on standby mode. 
Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer and Cox as applied to claim 1, and in view of Plourde et al. (US 20110305440 A1, hereinafter referred to as “Plourde”).
 claim 10, the combination teachings of Kummer and Cox as discussed above disclose all the claimed limitations with the exception of the method for the automatic triggering of a direct delayed mode according to claim 1, further comprising a step of permanent recording of a favourite programme according to whether the favourite programme recording corresponding to said favourite programme comprises a qualification flag of the recording to make of it a permanent recording instruction. 
Plourde from the same or similar fields of endeavor discloses the method for the method for the automatic triggering of a direct delayed mode according to claim 1, further comprising a step of permanent recording of a favourite programme according to whether the favourite programme recording corresponding to said favourite programme comprises a qualification flag of the recording to make of it a permanent recording instruction (see Plourde, paragraph [0091]: “A permanent recording can also be achieved by selecting a media content instance stored in the TSB 378 and designating the media content instance as permanent. As will be described below, this designation can occur, in one implementation, by selecting the desired content via a user interface screen. The PVR application 377 responds by “flagging” the associated management file as permanent”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Plourde with the teachings as in Kummer and Cox. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Plourde to flag a recoding as permanent by selecting the recording and designating the recording as permanent thus 
Regarding claim 14, the combination teachings of Kummer, Cox, and Plourde as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 1, wherein the allocating of direct delayed mode resources includes storing data associated with the selected recording in the delayed mode memory, said delayed mode memory being a temporary memory (see Plourde, paragraph [0086]: “The temporary cache is implemented and managed to enable media content transfers from the temporary cache to storage device 373, or, in concert with the insertion of a newly arriving media content into the temporary cache”).
The motivation for combining the references has been discussed in claim 10 above.
Regarding claim 15, the combination teachings of Kummer, Cox, and Plourde as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 14, wherein the temporary memory is a circular memory (see Plourde, FIG. 3B and paragraph [0088]: “The operating system 353, in cooperation with the device driver 311, communicates with the storage device controller 379 to format the hard disk 300, causing the hard disk to be divided radially into sectors 301 and concentric circles called tracks 302, as illustrated by the block diagram illustration of the example hard disk 300 in FIG. 3B”).
The motivation for combining the references has been discussed in claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484